Exhibit 10.4
TRINITY CAPITAL CORPORATION
2015 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT




The Participant specified below has been granted a restricted stock unit award
(the "Award") by TRINITY CAPITAL CORPORATION, a New Mexico corporation (the
"Company"), under the TRINITY CAPITAL CORPORATION 2015 LONG-TERM INCENTIVE PLAN
(the "Plan").  The Award shall be subject to the terms of the Plan and the terms
set forth in this Restricted Stock Unit Award Agreement ("Award Agreement").


Section 1. Award.  The Company has granted to the Participant the Award of
restricted stock units (each such unit, an "RSU"), where each RSU shall be
equivalent to one Share of the Company.  The grant is in all respects limited
and conditioned as hereinafter provided, and subject to the terms of this Award
Agreement and the Plan now in effect and as they may be amended from time to
time.


Section 2. Terms of Restricted Stock Unit Award.  The following words and
phrases relating to the Award have the following meanings:


(a) The "Participant" is __________________, who is an employee of the Company
or one of its subsidiaries.


(b) The "Grant Date" is March 20, 2018.


(c) The number of "RSUs" awarded is ______ THOUSAND (_______).


Except for words and phrases otherwise defined in this Award Agreement, any
capitalized word or phrase in this Award Agreement has the meaning set forth in
the Plan.


Section 3. Performance Period.  The Performance Period for the RSUs awarded
herein shall commence October 1, 2017 and end March 31, 2021 ("the Performance
Period").


Section 4. Performance Schedule and Vesting of RSUs.


(a) The RSUs granted under Section 2 of this Award Agreement may be earned based
on the achievement of certain Company performance goals.  A portion of the RSUs
shall be eligible for vesting on March 31 of each calendar year beginning in
2019 ("Measurement Dates").  The Company must meet or exceed quarterly Core
Return on Assets ("Core ROA") for any one (1) quarter by the Measurement Dates
set forth in the table below.  Core ROA is the ratio of net income adjusted for
the after-tax portion of gains (losses) on sale of investment securities and
after-tax portion of nonrecurring items as a percentage of average total assets.
 Quarterly Core ROA is measured over three (3) month periods ending on March 31,
June 30, September 30, and December 31 during the Performance Period.  In
addition, the Participant must continue to be employed by the Company or one of
its subsidiaries through the applicable Measurement Date or terminate earlier
for one of the permitted reasons described in paragraph (e) below, for the RSUs
to be earned and vested.

Measurement Date
Core ROA Target
Aggregate Percentage of Award Earned
March 31, 2019
0.90%
50%
March 31, 2020
1.00%
75%
March 31, 2021
1.10%
100%



For example, if Core ROA for the quarter ended September 30, 2018 is .92% then
50% of the RSUs would be earned and vest as of March 31, 2019 if the Participant
continues employment through that date or terminates earlier as described in
paragraph (e) below.


For example, if Core ROA for the quarter ended September 30, 2019 is 1.04% then
an additional 25% (for a total of 75%) of the RSUs would be earned and vest as
of March 31, 2020 if the Participant continues employment through that date or
terminates earlier as described in paragraph (e) below.


For example, if Core ROA for the quarter ended June 30, 2019 is 1.12% then the
remaining 25% (for an aggregate of 100%) of the RSUs would be earned and vest as
of March 31, 2021 if the Participant continues employment through that date or
terminates earlier as described in paragraph (e) below.


(b) During the Performance Period, if the Core ROA target is not achieved by the
Measurement Date then all RSUs which could have vested are eligible for vesting
contingent upon meeting or exceeding the Core ROA target that has been
established for subsequent Measurement Dates.


For example, if Core ROA for any one quarter prior to March 31, 2019 does not
exceed 0.90%, then no RSUs would be earned as of March 31, 2019.  If Core ROA
for the quarter ended September 30, 2019 is 1.02% then 75% of the RSUs would be
earned and vest as of March 31, 2020 if the Participant continues employment
through that date or terminates earlier as described in paragraph (e) below.


(c) The Compensation Committee of the Board of Directors reserves the right to
adjust Core ROA for extraordinary transactions which may impact Core ROA to
ensure the pay for performance relationship.  In addition, the Compensation
Committee of the Board of Directors reserves the right to adjust the Core ROA
Targets for the impact of future changes in the tax law resulting in an increase
or decrease in the overall income tax rate(s).


(d) Termination of Service and Forfeiture of RSUs.  Subject to satisfying the
performance conditions under paragraph 4(a) of this Award Agreement, the vesting
of earned RSUs is contingent upon the Participant's continued employment with
the Company from the Grant Date through the applicable Measurement Date set
forth above in paragraph 4(a).  Termination of Service prior to the Measurement
Dates shall result in forfeiture of the RSUs earned but not delivered to the
Participant in accordance with Section 5, except in the event of Participant's
death, Disability, retirement at age sixty-two (62), or Termination of Service
without cause.


(e) In the event of Participant's death, Disability, retirement at age sixty-two
(62), or Termination of Service without cause, the earned RSUs shall become
fully vested and settled immediately upon the Participant's Termination of
Service.


 (f) Change in Control.  Notwithstanding the other provisions of this Award
Agreement and the Plan, all of the RSUs granted under this Award Agreement shall
become fully and unconditionally vested and shall be settled in Shares upon the
effective date of a Change in Control.


(g) Notwithstanding the other provisions of this Award Agreement, the RSUs will
not be earned by the Participant if (i) the Company is not in compliance with
SEC and other regulatory filing requirements on the applicable Measurement Date
or (ii) if new regulatory enforcement actions are taken against the Company or
one of its subsidiaries as the result of actions taken by the executive team of
the Company and its subsidiaries on or after January 1, 2017.  The executive
team of the Company shall consist of the following six (6) officers:  Chief
Executive Officer, Chief Financial Officer, Chief Risk Officer, Chief Lending
Officer, Chief Credit Officer and Chief Information Officer.  Notwithstanding
the other provisions of this Award Agreement and subject to the satisfaction of
the performance conditions set forth in paragraph 4(a) of this Award Agreement,
if the Company by the next Measurement Date has regained compliance with its SEC
and other regulatory filing requirements or such regulatory enforcement action
has been lifted, then the applicable percentage of the RSUs shall be earned by
the Participant.
 

--------------------------------------------------------------------------------



Section 5. Settlement of RSUs.  Earned and vested RSUs shall be rounded up to
the nearest whole unit and shall be converted to Shares of the Company. 
Delivery of Shares under this Award Agreement and the Plan shall be subject to
the following:


(a) Delivery of Shares.  The Company shall deliver to the Participant one Share
free and clear of any restrictions in settlement of each of the earned and
vested RSUs as soon as administratively possible following the end of the
respective Measurement Dates.


(b) Compliance with Applicable Laws.  Notwithstanding any other term of this
Award Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Award Agreement or
the Plan unless such delivery or distribution complies with all applicable laws
and the applicable rules of any securities exchange or similar entity.


(c) Certificates Not Required.  To the extent that this Award Agreement and the
Plan provide for the issuance of Shares, such issuance may be affected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.


Section 6. Withholding.  All deliveries of Shares pursuant to the Award shall be
subject to withholding of all applicable taxes.  The Company shall have the
right to require the Participant (or if applicable, permitted assigns, heirs,
and Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with the Award.  As permitted by the Committee from time to time,
such withholding obligation may be satisfied at the election of the Participant:
(a) through cash payment by the Participant, (b) through the surrender of Shares
that the Participant already owns, or (c) through the surrender of Shares to
which the Participant is otherwise entitled under the Plan.


Section 7. Non-Transferability of Award.  The Award or any portion thereof, is
not transferable except as designated by the Participant by will or by the laws
of descent and distribution or pursuant to a domestic relations order.  Except
as provided in the immediately preceding sentence, the Award shall not be
assigned, transferred, pledged, hypothecated, or otherwise disposed of by the
Participant in any way whether by operation of law or otherwise, and shall not
be subject to execution, attachment, or similar process.  Any attempt at
assignment, transfer, pledge, hypothecation, or other disposition of the Award
contrary to the provisions hereof, or the levy of any attachment or similar
process upon the Award, shall be null and void and without effect.


Section 8. Dividend Equivalents.  If any dividends are paid with respect to
Shares of the Company during the Performance Period, the Company will accrue
dividend equivalents on the RSUs granted under this Agreement and credit the
Participant's account in the form of additional RSUs.  The amount of the
additional RSUs will be calculated based on the accumulated dividend payments
made on Company Shares and the Fair Market Value of Company Shares as of the
Measurement Dates.  Dividend equivalents accrued in the form of additional RSUs
shall be earned and shall vest, and be subject to forfeiture, in accordance with
the terms set forth under this Agreement applicable to RSUs granted.


Section 9. No Shareholder Rights.  The Participant shall not have any rights of
a Shareholder with respect to the RSUs, including but not limited to, voting
rights prior to settlement of the RSUs pursuant to Section 5 above.


Section 10. Heirs and Successors.  This Award Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and any
person acquiring all or substantially all of the Company's assets or business. 
If any rights of the Participant or benefits distributable to the Participant
under this Award Agreement have not been settled or distributed at the time of
the Participant's death, such rights shall be settled for and such benefits
shall be distributed to the Designated Beneficiary in accordance with the
provisions of this Award Agreement and the Plan.  The "Designated Beneficiary"
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form as the Committee may require.  The
Participant's designation of beneficiary may be amended or revoked by the
Participant in accordance with any procedures established by the Committee.  If
a Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any benefits that would have been provided to
the Participant shall be provided to the legal representative of the estate of
the Participant.  If a Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the provision of the
Designated Beneficiary's benefits under this Award Agreement, then any benefits
that would have been provided to the Designated Beneficiary shall be provided to
the legal representative of the estate of the Designated Beneficiary.


Section 11. Administration.  The authority to manage and control the operation
and administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan.  Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by the Committee
with respect to this Award Agreement or the Plan shall be final and binding on
all persons.


Section 12. Plan Governs.  Notwithstanding any provision of this Award Agreement
to the contrary, this Award Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the Company.  This Award
Agreement shall be subject to all interpretations, amendments, rules, and
regulations promulgated by the Committee from time to time.  Notwithstanding any
provision of this Award Agreement to the contrary, in the event of any
discrepancy between the corporate records of the Company and this Award
Agreement, the corporate records of the Company shall control.


Section 13. Not an Employment Contract.  Neither the Award nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant's employment or other
service at any time.


Section 14. Amendment.  Without limitation of Section 16 and Section 17 below,
this Award Agreement may be amended in accordance with the provisions of the
Plan, and may otherwise be amended in writing by the Participant and the Company
without the consent of any other person.


Section 15. Governing Law. This Award Agreement, the Plan, and all actions taken
in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of New Mexico, without reference to
principles of conflict of laws, except as superseded by applicable federal law.


Section 16. Validity.  If any provision of this Award Agreement is determined to
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.


Section 17. Section 409A Amendment.  The Award is intended to be exempt from
Code Section 409A and this Award Agreement shall be administered and interpreted
in accordance with such intent.  The Committee reserves the right to
unilaterally amend this Award Agreement without the consent of the Participant
in order to maintain an exclusion from the application of, or to maintain
compliance with, Code Section 409A; and the Participant hereby acknowledges and
consents to such rights of the Committee.


Section 18. Clawback.  The Award and any amount or benefit received under the
Plan shall be subject to potential cancellation, recoupment, rescission,
payback, or other action in accordance with the terms of any applicable Company
or Subsidiary clawback policy (the "Policy") or any applicable law, as may be in
effect from time to time.  The Participant hereby acknowledges and consents to
the Company's or a Subsidiary's application, implementation, and enforcement
of:  (a) the Policy and any similar policy established by the Company or a
Subsidiary that may apply to the Participant together with all other similarly
situated participants, whether adopted prior to or following the date of this
Award Agreement, and (b) any provision of applicable law relating to
cancellation, rescission, payback, or recoupment of compensation, and agrees
that the Company or a Subsidiary may take such actions as may be necessary to
effectuate the Policy, any similar policy, and applicable law, without further
consideration or action.


Section 19. Effect on Other Employee Benefit Plans.  The value of the Award
granted pursuant to this Award Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the
Participant's benefits under any employee benefit plan sponsored by the Company
or any Subsidiary except as such plan otherwise expressly provides.
 

--------------------------------------------------------------------------------



Section 20. Effect on RSUs Granted in August 2017.  The Participant hereby
agrees to the revision of the Core ROA Target for the RSUs previously granted to
the Participant on August 22, 2017 to adjust for the impact of the Tax Cuts and
Jobs Act enacted in December 2017, which resulted in the reduction of the top
corporation income tax bracket from 35% to 21%, as follows:


Measurement Date
Core ROA Target
Awards Earned
March 31, 2019
0.90%
50%
March 31, 2020
1.00%
75%
March 31, 2021
1.10%
100%



Further, the Participant and the Company hereby agree that Section 4 of the
previously executed RESTRICTED STOCK UNIT AWARD AGREEMENT related to the August
22, 2017 RSU grants is hereby replaced and superseded in its entirety by Section
4 of this agreement.


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of this Award Agreement, all as of
the Grant Date.




TRINITY CAPITAL CORPORATION


By: 


Print Name: 


Title: 




PARTICIPANT


By: 


Print Name: 




